internal_revenue_service number release date index number --------------------- ------------- --------------------------------- ------------------------------------------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b01 plr-131115-06 date date ------- --------------------------------- taxpayer ------------------------------------------------------------- ------------------------------------------------------------ date1 date2 tax professional ----------------------------------------------------------------------------------------- company official --------------------------------------------------------------------- ------------------------------------ --------------------------- -------------------------- - dear ---- ----------- this letter responds to a letter dated date requesting on behalf of taxpayer an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election additional information was submitted on august october and date the extension is being requested for taxpayer to file an election under sec_1_1502-75 of the income_tax regulations to file a consolidated federal_income_tax return with its includible subsidiaries the election for the date1 tax_year the material information submitted for consideration is summarized below taxpayer was the common parent of an affiliated_group taxpayer group for the entire date1 tax_year an election for taxpayer group to file a consolidated_return for the date1 tax_year was due not later than the last day prescribed by law including extensions of time for the filing of taxpayer's return however a valid election was not timely filed the period of assessments under sec_6501 has not expired and will not plr-131115-06 expire until at least date2 for taxpayer or any member of taxpayer group for the date1 tax_year or any subsequent year sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding tax_year may file a consolidated_return in lieu of separate returns for the tax_year provided that each corporation which has been a member of the group during any part of the of the tax_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent's return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 a therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for taxpayer group to file the election provided taxpayer establishes that it acted reasonably and in good_faith the requirements of sec_301 and are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer tax professional and company official explain the circumstances that resulted in the failure to timely file the election the information establishes that taxpayer reasonably relied on a qualified_tax professional who failed to make or advise taxpayer to make the election and that the interests of the government will not be prejudiced if relief is granted also the information submitted indicates that the present request for relief dated date was submitted before the failure to make the election was discovered by the service see sec_301_9100-3 and v plr-131115-06 based on the facts and information submitted including the affidavits submitted and the representations that have been made we conclude that taxpayer has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly provided taxpayer group qualifies substantively to file a consolidated_return for the applicable tax_year we grant an extension of time under sec_301_9100-3 until forty-five days from the date on this letter for taxpayer group to file the election by filing a consolidated_return for the tax_year ending date1 and attaching the required forms the above extension of time is conditioned on taxpayer group's tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to taxpayer's consolidated group's tax_liability for the year involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayer's consolidated group's liability is lower sec_301_9100-3 we express no opinion with respect to whether taxpayer group qualifies substantively to file a consolidated_return in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by taxpayer tax professional and company official however all essential facts must be verified in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively if taxpayer group files electronically taxpayer group may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling plr-131115-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
